Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-9 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a separating tip portion which is arranged so as to make contact with each of the tip portion of the release member and the rotating member and the separating tip portion is provided with a sliding contact portion having a first contact surface that makes contact with the tip portion of the release member, must be shown (see claims 1-2, in 35 USC § 112 rejection) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "a separating tip portion which is arranged so as to make contact with each of the tip portion of the release member and the rotating member”, however, it is not clear how/ where the separating tip portion is making contact with the tip portion of the release member.  
Claim 2 recites the limitation "the separating tip portion is provided with a sliding contact portion having a first contact surface that makes contact with the tip portion of the release member”, however, it is not clear how the separating tip portion having a first contact surface contacts the tip portion of the release member.  

Claim(s) 2-9 is/ are rejected by virtue of their dependency on claim 1.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koda et al. (hereinafter Koda, US2014/ 0029989).
For claim 1:  Koda discloses a sheet separating device including: 
a rotating member (fixing roller) 100 that sandwiches a sheet with an opposing member, and transports the sheet by rotating [0046, 0049], fig. 3;
a release member 102 which has a plate shape and is arranged along a rotation axis direction of the rotating member, fig. 4, and which includes, downstream of a sheet sandwiching part of the rotating member in a sheet transport direction [0049], 
a tip portion (some area from an axis toward distal end portion 102A) that extends toward the rotating member [0050];
support members 102B1, 102B2 that each support the release member 102 at both ends in the rotation axis direction [0060], figs. 6A, 6B; and
a separating tip portion (contact member) 104 which is arranged so as to make contact with each of the tip portion (at least indirectly) of the release member and the rotating member 100, fig. 8B, [0066] and which is swingably attached with respect to each of the support members [0056, 0063].

For claim 2: Koda discloses that the separating tip portion is provided with a sliding contact portion (surface of portion 104A) having a first contact surface that makes contact (at least indirect) with the tip portion of the release member 102, [0057], and 
a second contact surface 104C that makes contact with a surface of the rotating member [0058], and
a thickness between the first contact surface (at 104A portion) and the second contact surface 104C decreases toward an upstream side in a rotational direction of the rotating member, fig. 11.

For claim 5: Koda discloses that the release member 102 is provided with a support plate 102S which is fixed to the support members 102B1, B2, and a release plate 102C which is attached to the support plate 102S and is made of a plate material which is thinner than the support plate, fig. 12, and
an end of the release plate 102C on the rotating member 100 side is provided so as to project further from an end of the support plate 102S on the rotating member side, and constitutes the tip portion 102A, fig. 12.

For claim 6: Koda discloses that the separating tip portion 104 has a third contact surface 104C which is provided so as to face some end of the support plate 102S (e.g. flat surface) on the rotating member 100 side, fig. 8B.

For claim 7: Koda discloses the support member 102B1 is provided with some fixing portion on one end to which the release member 102 is fixed, see fig. 12, and a locking portion 110E1 of a biasing member 110 on another end, fig. 13, and is rotatably supported around a rotation center between the fixing portion and the locking portion, and the release member 102 is biased in a surface direction of the rotating member 100, [0072-0074].

For claim 8: Koda discloses a fixing device 97, fig. 2, [0041] including the sheet separating device according to claim 1, (see claim 1), wherein
the rotating member is a fixing roller 100 which fixes an unfixed image on a sheet while transporting the sheet with a pressing member 101, [0047-0048]. 

For claim 9: Koda discloses an image forming device 1, fig. 1 including the fixing device 97 according to claim 8, (see claim 8).

Allowable Subject Matter
Claim 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable by virtue of its dependency on claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852